Harvey, J.
(dissenting): We cannot assume the insured knew,
the policy he was taking out contained a clause which rendered it void if the property were encumbered. He did know it was encumbered. Why would he pay the premium on a policy he knew to be void? Rather the assumption should be that he did not know the policy contained such a clause. The only evidence on the point is to the effect that he did not know encumbrances on the property had anything to do with insuring it. The agent asked him nothing about encumbrances on the property, and did not advise him the policy was void if the property was encumbered. The insured made no false representations to the - agent,- either orally or in writing. The .agent signed the application for the.policy. This appears to be in accord with his duty as an agent.'. ’ The application contained the false or inaccurate statement to the effect the property was not encumbered. How the algent .happened to make this statement in the application is not shown, except that he was not induced to do so by the insured. He was the insurer’s agent, not the agent’'of thé insured, and inaccurate statements.made by him in the applir cation, not induced by the insured, should be charged to appellant, whose agent he was. . The effect of this decision is to permit an insurance company -to collect and retain the premium on a policy Which, from the moment it was issued, wais void for some reason' of which the insured was not advised, and did not know had anything to do with the validity of the policy. I decline to concur -in the view that this is either the. law or that it is just.
Smith, J., concurs in this dissent.